Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng (US 20200294866).

Regarding claim 1. Cheng discloses An apparatus (Fig 10), comprising:
a p-type transistor 106;
an n-type transistor 104, 
the p-type transistor and the n-type transistor being arranged in a stack vertically (Fig 10B) above a substrate 102, 
the p-type transistor and the n-type transistor being non-planar transistors (Fig 10/Fig 10A/Fig 10B),

the first set of work function layer surrounding the p-type channel (Fig 10/Fig 10A/Fig 10B), 
the p-type channel being configured for p-type conductivity based on the first set of work function layer (because pFET), and
wherein the n-type transistor comprising an n-type channel ([0045]: 104 is nFET)  and a second set of work function layer 804 [0069], 
the second set of work function layer surrounding the n-type channel (Fig 10/Fig 10A/Fig 10B), 
the n-type channel being configured for n-type conductivity based on the second set of work function layer (because nFET), 
the first set of work function layer and the second set of work function layer being different [0046].

Regarding claim 2. Cheng discloses The apparatus of claim 1, wherein the p-type channel and the n-type channel are nanosheet channels [0046].

Regarding claim 3. Cheng discloses The apparatus of claim 2, wherein the p-type transistor and the n-type transistor are gate-all-around transistors [0067].

Regarding claim 4. Cheng discloses The apparatus of claim 1, further comprising one [0040] of a computing system, a mobile computing system, an Internet of Things .

Claims 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 20190131396).

Regarding claim 7. Zhang discloses A method to form different types of transistors within a stack, comprising:
forming a plurality of channel layers 14L on a substrate 10 (Fig 1);
forming a plurality of channels 14P within a stack NS1/NS2 on the substrate, the plurality of channels being non-planar (Fig 3);
forming a mask layer 23 (Fig 6; see also 24 in Fig 7);
forming at least one work function layer 32 (Fig 9B);
forming different types of transistors (Fig 9B: pFET/nFET) within the stack by the mask layer masking the at least one work function layer from a portion of the plurality of channels (Fig 9B).

Regarding claim 8. Zhang discloses The method of claim 7, wherein the plurality of channels comprises nanosheet channels [0027].

Regarding claim 9. Zhang discloses The method of claim 8, further comprising forming a second work function layer 34, the second work function layer being not masked by the mask layer (Fig 9B: mask layer 24 located under 34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20190131396) in view of Smith (US 20190172828).

Regarding claim 10. Zhang discloses The method of claim 9, further comprising
forming a first electrode 26 for one type (Fig 14: pFET) of the different types of transistors;
forming a second electrode 38 for a second type (Fig 14: nFET) of the different types of transistors (Fig 14).
But Zhang does not disclose forming an insulation layer to insulate the first electrode and the second electrode.
However, Smith discloses forming an insulation layer 2030 to insulate the first electrode 2220(3) and the second electrode 2220(5).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Zhang’s device structure to have the Smith’s insulation layer for the purpose of providing electrical protection between devices including conductive interconnection.  

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first set of work function layer and the second set of work function layer share at least one common work function layer”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Changhyun Yi/Primary Examiner, Art Unit 2826